This appeal is from a judgment rendered upon a verdict of a jury finding the defendant guilty as charged in the information and fixing his punishment at imprisonment in the county jail for 90 days and a fine of $250. *Page 102 
Appellant is not represented in this court by counsel, but we have read and examined the entire record because the errors assigned question the sufficiency of the evidence to sustain the verdict. The information charged that appellant did have the possession of six gallons of whisky with the unlawful intent to sell the same. The testimony of seven witnesses on the part of the state shows that in serving a search warrant on appellant's premises on the date alleged, a pint of whisky was found in the house and a five gallon jug nearly full of whisky, two quart bottles of whisky, and also two quart bottles of alcohol were found concealed in the yard.
Testifying in his own behalf appellant stated that the whisky found by the officers did not belong to him; that three or four boys roomed at his place.
On cross-examination he stated that he had been convicted of introducing whisky in the federal court and served a term in the Leavenworth federal penitentiary.
We see no reason to doubt that this conviction was justified by the evidence, and finding no error prejudicial to the defendant the judgment is affirmed.
MATSON and BESSEY, JJ., concur.